DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
Claims 1-20 are pending and have been examined below.

Response to Arguments
Applicant's comments with respect to Double Patenting are acknowledged. The Double Patenting rejection remains, and has been updated in light of the amendments to the claims.

Applicant's arguments with respect to 35 USC 102 and 103 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Double Patenting
In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application 
Claims 1, 2, 4-6, 9, 10, 12-14, and 16-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent Nos. 10303257 and 9475422. Some of the claims between the instant application and the corresponding patents are identical, while other corresponding claims recite essentially the same subject matter. The correspondence between the claims of the instant application and the patents are described in the table below:
Instant Application
US Pat 10303257
US Pat 9475422
claims 1, 9 and 17
claim 1
claim 36, claim 10
claims 2, 10 and 18
 - 
claim 37
claims 4 and 12
 - 
claim 38
claims 5 and 13
claim 3
 - 
claims 6, 14 and 16
claim 4
 - 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 USC 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-3, 5-11 and 13-20 are rejected under 35 USC 103 as being unpatentable over US20150228195 ("Beaurepaire") in view of US20060265918 ("Meyer").

Claim 1
Beaurepaire discloses a method for an autonomous vehicle to communicate with external observers, comprising: 
collecting, by one or more processors of the autonomous vehicle, data that characterizes a surrounding environment of the autonomous vehicle from a sensor coupled to the autonomous vehicle (0077 detected pedestrian); 
determining, by the one or more processors, an intended course of action for the autonomous vehicle to undertake based on an assigned task and the collected data (0077 allow the at least one detected pedestrian [903] to safely cross the street); 
identifying, by the one or more processors, an external observer in the surrounding environment based on the collected data (0077 allow the at least one detected pedestrian [903] to safely cross the street); 
conveying a human understandable output, wherein the human understandable output indicates the intended course of action of the autonomous vehicle to the external observer (0077 the at least one vehicle [901] may clearly indicate the at least one pedestrian [903] that he can cross the street by projecting a pedestrian crossing symbol on the ground [905]. In another scenario, such projection of pedestrian crossing symbol on the ground assists the at least one pedestrian in understanding that the driver has seen him and has acknowledged that he can safely walk through the street, Fig. 9); and 
embedding, by the one or more processors, inside the human understandable output machine readable information corresponding to the human understandable output (0077 the at least one vehicle [901] may clearly indicate the at least one pedestrian [903] that he can cross the street by projecting a pedestrian crossing symbol on the ground [905]. In another scenario, such projection of pedestrian crossing symbol on the ground assists the at least one pedestrian in understanding that the driver has seen him and has acknowledged that he can safely walk through the street, Fig. 9).
Beaurepaire fails to disclose that the conveying is done by an anthropomorphic device of the autonomous vehicle, and the conveying comprising moving the anthropomorphic device according to the intended course of action of the autonomous vehicle. However, Beaurepaire does disclose conveying the human understandable output (0077, Fig. 9). Furthermore, Meyer discloses a system of conveying a human understandable output to an external observer, including that the conveying is done by an anthropomorphic device of the vehicle, and the conveying comprising moving the anthropomorphic device according to the intended course of action of the vehicle (claim 16: move said two primary indicia displays, 0006 display different hand gestures or to display the chosen object of the owner for view by other motorists, 0016 hand or selected object are of a configuration as to be reasonably recognizable by motorists or persons located a safe distance away from and behind the vehicle equipped with the present invention, Figs. 4 and 5). By the combination and implementing the anthropomorphic device in Meyer into 
	Beaurepaire and Meyer both disclose systems of a vehicle interacting with external observers. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of Applicant's invention to modify the system in Beaurepaire to include the teaching of Meyer in order to provide a more engaging and pleasing object to view to convey the intention of the subject vehicle.

Claim 2
Beaurepaire discloses wherein the machine readable information conveys additional information beyond that conveyed in the human understandable output (0077 such projection of pedestrian crossing symbol on the ground assists the at least one pedestrian in understanding that the driver has seen him and has acknowledged that he can safely walk through the street. In one embodiment, the coordination platform 109 may synchronize the projection of the pedestrian crossing symbol between multiple vehicles in different lanes, wherein the pedestrian crossing symbol may be projected throughout the street.).

Claim 3
Beaurepaire discloses wherein the machine readable information is imperceptible to the external observer (0077 the at least one vehicle [901] may clearly indicate the at least one pedestrian [903] that he can cross the street by projecting a pedestrian crossing symbol on the ground [905]. In another scenario, such projection of pedestrian crossing symbol on the ground assists the at least one pedestrian in understanding that the driver has seen him and has acknowledged that he can safely walk through the street, Fig. 9).

Claim 5
Beaurepaire discloses wherein collecting data that characterizes the surrounding environment includes detecting a gesture associated with the external observer (0025 scenario whereby the at least one pedestrian requests the at least one moving vehicle to stop, 0077 driver has seen him and has acknowledged that he can safely walk through the street).

Claim 6
Beaurepaire discloses wherein determining the intended course of action for the autonomous vehicle includes, based on the gesture associated with the external observer, determining the intended course of action for the autonomous vehicle (0025 scenario whereby the at least one pedestrian requests the at least one moving vehicle to stop, 0077 driver has seen him and has acknowledged that he can safely walk through the street).

Claim 7
scenario whereby the at least one pedestrian requests the at least one moving vehicle to stop, 0077 driver has seen him and has acknowledged that he can safely walk through the street); communicating with a device associated with the external observer directing traffic using the machine readable information (0025 scenario whereby the at least one pedestrian requests the at least one moving vehicle to stop, 0077 driver has seen him and has acknowledged that he can safely walk through the street); based on a machine readable information received from the device associated with the external observer, determining the intended course of action of the autonomous vehicle (0025 scenario whereby the at least one pedestrian requests the at least one moving vehicle to stop, 0077 driver has seen him and has acknowledged that he can safely walk through the street).

Claim 8
Beaurepaire discloses identifying an external observer directing traffic (0025 scenario whereby the at least one pedestrian requests the at least one moving vehicle to stop, 0077 driver has seen him and has acknowledged that he can safely walk through the street); detecting a gesture associated with the external observer directing traffic (0025 scenario whereby the at least one pedestrian requests the at least one moving vehicle to stop, 0077 driver has seen him and has acknowledged that he can safely walk through the street); based on the gesture associated with the external observer directing traffic, determining the intended course of action for the autonomous vehicle (0025 scenario whereby the at least one pedestrian requests the at least one moving vehicle to stop, 0077 driver has seen him and has acknowledged that he can safely walk through the street).

Claim(s) 9, 10, 11, 13, 14, 15, 16, 17, 18 and 19
Claim(s) 9, 10, 11, 13, 14, 15, 16, 17, 18 and 19 recite(s) subject matter similar to that/those of claim(s) 1, 2, 3, 5, 6, 7, 8, 1, 2, and 3 and is/are rejected under the same grounds.

Claim 20
Beaurepaire discloses wherein the control system is configured to detect a location of the external observer based on the collected data (0078, 0076); and wherein the output device is configured to project light towards a direction corresponding to the detected location of the external observer (Fig. 9, 0077).

Claims 4 and 12 are rejected under 35 USC 103 as being unpatentable over Beaurepaire in view  of Meyer, in further view of US20120308076 ("Piekniewski").

Claim 4
Beaurepaire fails to disclose wherein embedding the machine readable information includes pulse-coding the human understandable output. However, Beaurepaire discloses embedding machine readable media (0077 such projection of pedestrian crossing symbol on the ground assists the at least one pedestrian in understanding that the driver has seen him and has acknowledged that he can safely walk through the street. In one embodiment, the coordination platform 109 may synchronize the projection of the pedestrian crossing symbol between multiple vehicles in different lanes, wherein the pedestrian crossing symbol may be projected throughout the street.). Furthermore, Piekniewski teaches an autonomous vehicle embedding the machine readable information includes pulse-coding the human understandable output (0067 pulse-code temporally proximate object recognition, 0177 autonomous vehicles).
	Beaurepaire and Piekniewski both disclose systems for autonomous vehicles that embed some information in the human understandable output. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of Applicant's invention to modify the system in Beaurepaire to include the teaching of Piekniewski since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim(s) 12
Claim(s) 12 recite(s) subject matter similar to that/those of claim(s) 4 and is/are rejected under the same grounds.

Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Krishnan Ramesh, whose telephone number is (571)272-6407. The examiner can normally be reached Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe, can be reached at (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/KRISHNAN RAMESH/
Primary Examiner, Art Unit 3663